UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JAMES BOLAND et al.,                 :
                                     :
         Plaintiffs,                 :                 Civil Action No.:     11-496 (RC)
                                     :
         v.                          :                 Re Document No.:      16
                                     :
BRADER MARBLE & GRANITE, LLC et al., :
                                     :
         Defendants.                 :

                                  MEMORANDUM OPINION

                GRANTING THE PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT

                                      I. INTRODUCTION

       The plaintiffs in this action are the trustees of various multiemployer pension funds.

They allege that defendants Brader Marble & Granite, LLC, Brader Tile & Marble, LLC, and

Empire Natural Stone and Tile, LLC, violated the Employee Retirement Income Security Act of

1974, 29 U.S.C. §§ 1001 et seq., by failing to contribute any payments to the funds between

January 2007 and September 2010. The plaintiffs seek $33,937.38 for unpaid contributions,

interest, and other costs and fees.

       The plaintiffs properly served their complaint on these defendants, see ECF Nos. 9–11,

and the plaintiffs obtained an entry of default from the Clerk of the Court after the defendants

failed to respond, see ECF No. 14. Now before the court is the plaintiffs’ motion for default

judgment under Federal Rule of Civil Procedure 55(b).

       Although courts prefer to resolve disputes on their merits, a default judgment is

appropriate when the adversarial process has been effectively halted by a party’s failure to

respond. Jackson v. Beech, 636 F.2d 831, 836 (D.C. Cir. 1980). Rule 55 sets forth a two-step

process for the entry of default judgment. First, the clerk of the court must enter default. FED. R.
CIV. P. 55(b)(2). After the clerk’s entry of default, the plaintiff may move for a default

judgment. Id.

       When ruling on such a motion, the defendants’ liability is established by their default.

Adkins v. Teseo, 180 F. Supp. 2d 15, 17 (D.D.C. 2001). However, default does not establish the

amount of damages owed. Id. Instead, the court must ascertain the sum to be awarded; this

determination may be based on the plaintiff’s affidavits. Nat’l Shopmen Pension Fund v.

Russell, 2012 WL 2371443, at *3 (D.D.C. June 25, 2012).

       Under 29 U.S.C. § 1132(g), plaintiffs may recover damages for: the unpaid contributions,

see id. § 1132(g)(2)(A); interest on those unpaid contributions, see id. § 1132(g)(2)(B); an

amount equal to the greater of: (i) interest on the unpaid contributions or (ii) liquidated damages

provided for under the plan, which must not exceed 20 percent of the unpaid contributions, id. §

1132(g)(2)(C); reasonable attorney’s fees and costs; id. § 1132(g)(2)(D); and other legal or

equitable relief the court deems appropriate, see id. § 1132(g)(2)(E).

       Along with their motion, the plaintiffs have submitted an affidavit from David Stupar, an

authorized representative of the funds. See Pls.’ Mot., Ex. 1. The affidavit establishes that the

plaintiffs are entitled to recover $10,642.97 in unpaid contributions, $6,015.10 in interest on

those unpaid contributions, $6,015.10 in interest under § 1132(g)(2)(C), $350.00 for this court’s

filing fee, the process server’s $442.00 fee, and $10,472.21 in audit fees. Id. ¶¶ 12–17. The

plaintiffs are therefore entitled to recover $33,937.38.

       The plaintiffs are also entitled to an order requiring the defendants to turn over their

books and records for inspection. See Flynn v. Masonry, 444 F. Supp. 2d 221, 223 (D.D.C.

2006). In addition, the plaintiffs seek an order declaring that Brader Marble & Granite, LLC,

Brader Tile & Marble, LLC, and Empire Natural Stone and Tile, LLC are jointly and severally
liable because they are “alter ego” companies. Companies are “alter egos” if they share

substantial similarities in their ownership, management, business, purpose, operations,

equipment, and customers. Flynn v. R.C. Tile, 353 F.3d 953, 958 (D.C. Cir. 2004). Based on the

unrebutted statements contained in the plaintiffs’ affidavit, the court concludes that Brader

Marble & Granite, LLC, Brader Tile & Marble, LLC, and Empire Natural Stone and Tile, LLC

are “alter ego” companies. See Pls.’ Mot., Ex. 1 ¶ 8. As such, they are jointly and severally

liable. Intern. Painters & Allied Trades Indus. Pension Fund v. Davanc Contracting, Inc., 808

F. Supp. 2d 89, 95 (D.D.C. 2011). Finally, the plaintiffs seek an order directing the defendants

to comply with their obligations under ERISA, which the court deems proper. See id.

        For the foregoing reasons, the court grants the plaintiffs’ motion for default judgment.

An order consistent with this memorandum opinion is separately issued this 23rd day of October,

2012.

                                                               RUDOLPH CONTRERAS
                                                               United States District Judge